Title: To George Washington from Richard Law, 10 October 1789
From: Law, Richard
To: Washington, George


          New London [Conn.] Oct. 10th 1789. Acknowledges commission as district judge for Connecticut. “A good Judiciary, am sensible, is of the utmost importance, and essential to the well being of every free Government—how far the present Judicial System will answer the Valuable End designed, is perhaps somewhat problematical, and must depend on experiment—much wisdom care & attention has ben, doubtless, employed in the formation & construction of so complicated a Machine, in order to make it answer all the federal purposes and yet not to clash or interfere with the State Judiciaries, however as the modes of proceeding are left in some measure undefined, and the Objects are Sarious & complex—much skill, prudence & delicacy will be requisite to preserve harmony & Consistancy in the Execution.”
        